Title: To Thomas Jefferson from George Jefferson, 18 March 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 18th March 1799

Your favor of the 16th. inclosing your draught on Mr. John Barnes for $:350 I have received. Mr. Pendleton not having made any further payment, I shall endeavour to dispose of the dft: agreeably to your direction—I calculate though on meeting with some difficulty in doing it, owing to there being so many more persons who wish to draw money from Philada., than who wish to remit there; this however will make no difference, as the dft: can be turned into money as soon as it will be wanted by us.
Only nine hogsheads of your Tobacco have yet come down; I hope the balance will be here shortly, being of opinion the sooner a sale is made the better; as I am very apprehensive that the unfavorable accounts lately received of the European markets may cause the article to fall here. It may however be observed that a very considerable fall might take place there, & their prices would still at least justify those now given here.
Your Very Obt. servt.

Geo. Jefferson

